Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-5, 10, and 12-13 renumbered as 1-8 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a door assembly comprising a combination of an upper and inner frame structure having an upper and lower section, an outer body panel and a unitary composite reinforcement component mounted between the outer body panel and the combination upper and inner frame structure with the composite reinforcement component providing a reinforcement to the upper frame, a cross beam, a left side that increases the stiffness in the area that supports a lock and the cross beam, and a right side that increases the stiffness of the door assembly in the area of the door that supports aa hinge and the cross beam, with the composite reinforcement component forming a four sides structure that has the same thickness and containing continuous fibers or chopped fibers is seen as an unobvious improvement over the art of record.  Although several references disclose elements of the applicant’s invention, the “building” of the applicant’s unitary composite reinforcement component and as well as the mechanical shape, unitary thickness, and materials its formed of as well as the areas in which the unitary composite reinforcement component reinforces would not be obvious to combine the plurality of references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634